Citation Nr: 1412720	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, also claimed due to ionizing radiation exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, also claimed due to ionizing radiation exposure.

3.  Entitlement to service connection for urinary incontinence, also claimed due to ionizing radiation exposure.

4.  Entitlement to service connection for bilateral cataracts, also claimed due to ionizing radiation exposure.

5.  Entitlement to service connection for hypothyroidism, also claimed due to ionizing radiation exposure.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 (diabetes and hypothyroidism) and May 2012 (prostate cancer, urinary incontinence, and bilateral cataracts) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Jackson, Mississippi respectively.

The Veteran had a hearing before the Board in February 2014 and the transcript is of record.

The Board notes the Veteran was previously denied entitlement to service connection for "radiation exposure" in a December 2002 rating decision finding no evidence and no contentions of a specific diagnosis related to radiation exposure.  The RO treated the Veteran's current claims as requests to reopen the December 2002 denial, ultimately "reopening" and denying the claims on the merits.  The Board disagrees finding the current claims on appeal different than the issue before the RO in December 2002.  Although the Veteran currently asserts radiation exposure as a possible theory of entitlement to service connection, his claims seek service connection for specific diagnoses whereas in 2002 he merely sought service connection for the in-service injury (i.e., radiation exposure).  Cf. Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury).  Thus, a specific adjudication regarding whether new and material evidence has been submitted is not appropriate here.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypothyroidism and bilateral cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during his military service.

2.  The Veteran's prostate cancer manifested decades after service and is not due to in-service radiation exposure or any other incident of his military service.  

3.  The Veteran's diabetes mellitus, type II, manifested decades after service and is not due to in-service radiation exposure or any other incident of his military service.

4.  The Veteran's urinary incontinence manifested decades after service is not due to in-service radiation exposure or any other incident of his military service.



CONCLUSIONS OF LAW

1.  The criteria of entitlement to service connection for prostate cancer, also claimed due to ionizing radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

2.  The criteria of entitlement to service connection for diabetes mellitus, type II, also claimed due to ionizing radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

3.  The criteria of entitlement to service connection for urinary incontinence, also claimed due to ionizing radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by pre-adjudication letters sent to the Veteran in January 2009, March 2009, and December 2010. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes the Veteran and his ex-wife both provided statements indicating receipt of medical treatment in the 1950s and 1960s by private physicians.  The Veteran has not provided release forms for these medical records, and his ex-wife indicated in her April 2009 statement that the treatment was for unrelated symptoms (stomach problems and hernia) and the doctors are now deceased.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

No specific medical opinion or examination was obtained as to any of these claims.  With regard to the prostate cancer claim, the Board finds a medical opinion or examination is not necessary.  As will be explained below, prostate cancer is considered a "radiogenic disease," which triggers specific claim development and adjudication duties under 38 C.F.R. § 3.311 (2013).  These duties have been satisfied here.  Typically, radiogenic diseases must be referred to the Under Secretary for Benefits to obtain an advisory opinion.  In December 2006, however, the Under Secretary for Benefits issued a memorandum outlining an expedited process to adjudicate skin and prostate cancer compensation claims from Atomic Veterans.  The memorandum included dose estimates for atomic test sites and etiology opinions based on the dose estimates.  The RO obtained dose estimates for the Veteran from the Defense Threat Reduction Agency (DTRA) as required by the regulations and applied the "expedited" methodology described in the December 2006 memorandum.  The Veteran did not dispute the dose estimates or otherwise provide conflicting medical evidence.  DTRA dose estimates and the methodology applied by the RO are consistent with applicable law.  For these reasons, the Board concludes a specific medical examination or medical opinion for this issue is not necessary.

The Board further concludes a medical opinion or medical examination is also not needed for the Veteran's diabetes mellitus, type II and urinary incontinence claims.  To that end, the Board observes the Veteran's service treatment records are completely silent as to any complaints, treatment, or diagnoses related to these claims.  The Veteran has not claimed any specific in-service injury or incurrence other than exposure to ionizing radiation.  Unlike prostate cancer, diabetes mellitus, type II, and urinary incontinence are not radiogenic diseases or diseases otherwise presumptively associated with radiation exposure.  Thus, dose estimates and advisory opinions for these issues are not required.  The claims folder does not contain sufficient evidence offering a possible link between these conditions and service, nor has the Veteran identified any such evidence.  For these reasons, the Board finds a medical examination would serve no useful purpose here.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's claims all primarily rest on the theory that he incurred diseases as a result of in-service exposure to ionizing radiation.  The Veteran's military records confirm his participation in an in-service Operation "Tumbler-Snapper" conducted at the Nevada Test Site in 1952, which exposed him to ionizing radiation.

Service connection may also be granted as a matter of presumption.  Significantly, some diseases have been presumptively associated with exposure to ionizing radiation.  See 38 C.F.R. § 3.309(d) (2013).  None of the Veteran's claimed conditions, to include prostate cancer, diabetes mellitus, type II, or urinary incontinence, are listed diseases presumptively associated with radiation exposure.  Id.  This presumption is, therefore inapplicable.

If the Veteran is not entitled to presumptive service connection because his disease was not listed in 38 C.F.R. § 3.309(d), as is the case here, the Veteran may be entitled to special development procedures for determining whether the particular disease claimed may be related to exposure to ionizing radiation.  Section 3.311 identifies some conditions as "radiogenic diseases."  The provision does not provide presumptive service connection for radiogenic disease but provides special procedures to help a veteran prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

Here, prostate cancer is a listed "radiogenic disease" under 38 C.F.R. § 3.311.  The other claimed conditions of diabetes mellitus, type II and urinary incontinence are not "radiogenic diseases."  The provisions under 38 C.F.R. § 3.311 may also be triggered even if the conditions are not identified as a "radiogenic disease" if the Veteran submits medical or scientific evidence that his diagnosed conditions could be caused by ionizing radiation exposure.  In this case, the Veteran did not submit any such evidence.  The Board concludes 38 C.F.R. § 3.311 is not applicable, then, to the diabetes and urinary incontinence claims.  This is discussed in more detail below.

In any case, service connection must also be considered as to whether the claimant could be entitled to service connection for the claimed disease or injury under the general provisions governing the awards of VA compensation.  See Combee v. Principi, 34 F.3d 1039, 1043 (1994).


Prostate Cancer

As indicated above, prostate cancer is not a condition presumptively linked to radiation exposure, but is a "radiogenic disease" as defined under 38 C.F.R. § 3.311. 

To trigger the provisions of 38 C.F.R. § 3.311, however, the Veteran also must establish that his claimed radiogenic disease manifested during certain specified periods as defined in 38 C.F.R. § 3.311(b)(5): bone cancer must become manifest within 30 years after exposure; leukemia may become manifest at any time after exposure; posterior subcapsular cataracts must become manifest 6 months or more after exposure; and other disease specified in paragraph (b)(2) of this section must become manifest 5 years or more after exposure.

Here, medical records indicate the Veteran was diagnosed with prostate cancer in 2010, over five decades after service.  Thus, the Veteran's prostate cancer falls within the time periods defined in 38 C.F.R. § 3.311(b)(5).

If a radiogenic disease (i) first became manifest after service, (ii) cannot be granted under the presumptive provisions of 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and (iii) it is contended the disease is the result of exposure to ionizing radiation in service a dose assessment is necessary prior to adjudication of the claim.  38 C.F.R. § 3.311(a).  

In accordance with this provision, a dose assessment was obtained from the Department of Defense, specifically DTRA, in March 2012.  See 38 C.F.R. § 3.311(a)(2)(i), (ii).  According to the dose assessment, the Veteran was estimated to be exposed to 16 rem external gamma dose; .5 rem external neutron dose; 0 rem internal committed dose to the prostate (alpha); and 1 rem internal committed dose to the prostate (beta plus gamma).  

The Veteran has not submitted any independent dose assessments nor has he otherwise disagreed with the DTRA findings.

Typically, the final pre-adjudicatory step under § 3.311 is to refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1)(iii).

With regard to prostate cancer specifically, however, the Under Secretary for Benefits has developed an "expedited" process to avoid lengthy delays in obtaining a specific medical opinion.  In December 2006, the Chief Public Health and Environmental Hazards outlining dose tables for the review of skin and prostate cancer compensation claims.  

The RO used this dose table in adjudicating the Veteran's claim and issued an administrative decision in May 2012.  The December 2006 dose table indicates that for Nevada Test Site cases, such as the case here, the total reported dose exposure is 17.5 rem.  The "adjusted" total prostate dose for the Nevada Test Site is listed at 19 rem.  Again, the largest dose the Veteran was estimated to be exposed to according to the DTRA report is 16 rem. Since the Veteran's estimated exposure is less than the applicable screening dose, according to the December 2006 memorandum, the values correspond to a probable causation of less than 50 percent.  As such, the RO determined it was "less likely than not" that the Veteran's prostate cancer was caused by in-service radiation exposure.

The Veteran has not provided any medical evidence contradictory to the DTRA reports or dose estimates.  As such, according to the variables and scientific data in the claims folder, the Veteran's prostate cancer is considered less than 50 percent likely due to his in-service radiation exposure.  For these reasons, the Board concludes the Veteran's prostate cancer is not etiologically related to his in-service radiation exposure.

The Board also considered whether service connection for prostate cancer is warranted as directly attributable to any other incident of his service.  See Combee, 34 F.3d at 1043.  The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to prostate cancer.  The Veteran and his ex-wife submitted statements indicating he was seen for medical treatment in the 1950s and 1960s for a variety of symptoms, to include stomach trouble, hernias, and trouble sleeping.  The Veteran indicates he was prohibited from discussing his participation in the atomic bomb testing at those times.  In any case, after service, the Veteran was not actually diagnosed with prostate cancer until 2010, over five decades after service.  No medical professional has ever linked the Veteran's prostate cancer to any incident of his military service.  In fact, there is medical evidence to the contrary.

For those reasons, the Board concludes service connection for prostate cancer must be denied on a direct basis, a presumptive basis pertaining to chronic diseases as a malignant tumor, and on the basis of exposure to ionizing radiation.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Type II and Urinary Incontinence

The Veteran also claims he developed diabetes mellitus, type II due to in-service ionizing radiation exposure.  He also indicates he suffered with urinary incontinence due to radiation exposure, but more specifically he relates this as a residual of his prostate cancer.  To that extent, the claim must fail on a secondary basis because the Board has found entitlement to service connection for prostate cancer not warranted.  See 38 C.F.R. § 3.310 (2013).

As indicated above, the Veteran's exposure to radiation is confirmed.  Diabetes mellitus, type II, and urinary incontinence, however, are not diseases presumptively linked to radiation exposure or, in the alternative, a listed radiogenic disease.  Cf. 38 C.F.R. §§ 3.309(d), 3.311.  The Veteran has also not provided scientific or medical evidence that his diabetes or urinary incontinence could be caused by radiation exposure.  The claims folder does not otherwise contain such medical or scientific evidence.  For these reasons, the Board finds the provisions of 38 C.F.R. § 3.311 not applicable to these claims.

Where a presumption is found inapplicable, however, a claimant is not precluded from establishing service connection for disability due to proof of direct causation.  Combee, 34 F.3d at 1042.

Aside from confirmed exposure to ionizing radiation, service treatment records are silent as to any complaints, diagnoses, or treatment related to diabetes or urinary incontinence.

The Veteran's diabetes was diagnosed in approximately July 2001, decades after service.  Urinary incontinence was noted after the Veteran's treatment for prostate cancer in May 2010, decades after service.  No medical professional has ever associated these conditions with any incident of his military service, to include ionizing radiation.  

The Veteran and his ex-wife have submitted statements outlining symptoms of stomach problems and hernia since the 1950s, but no medical professional has associated these old complaints with his current diagnoses of diabetes and urinary incontinence.  These matters pertain to complex medical issues that are beyond the scope of a lay person.  There simply is no probative and competent evidence in support of the Veteran's claims. 

In short, the evidence of record shows the Veteran did have in-service exposure to ionizing radiation; service-treatment records are silent as to any in-service complaints, diagnoses, or treatment related to diabetes or urinary problems; diabetes mellitus and urinary incontinence was not developed until decades after service; no medical professional has ever linked the Veteran's diabetes and/or urinary incontinence to any incident of service. 

The Board concludes service connection for diabetes mellitus and urinary incontinence must be denied on a direct basis, a presumptive basis pertaining to chronic diseases for diabetes mellitus, and on the basis of exposure to ionizing radiation.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for prostate cancer, also claimed due to ionizing radiation exposure, is denied.

Service connection for diabetes mellitus, type II, also claimed due to ionizing radiation exposure, is denied.

Service connection for urinary incontinence, also claimed due to ionizing radiation exposure, is denied.


REMAND

The Veteran claims he has hypothyroidism and bilateral cataracts as a result of in-service radiation exposure. 

Neither of these conditions are presumptively linked to radiation exposure under 38 C.F.R. § 3.309(d).  Section 3.311(b), however, contains a list of "radiogenic diseases" to include:  posterior subcapsular cataracts, non-malignant thyroid nodular disease, and parathyroid adenoma.  Id.

The Veteran has specifically been diagnosed with posterior subcapsular cataracts and thus § 3.311 is applicable to that issue.  The Veteran has also been treated throughout the years for hypothyroidism.  The evidence is unclear as to whether this diagnosis falls under the category of "radiogenic diseases," but in light of it being some form of thyroid disease, a medical opinion is necessary.  

To the extent hypothyroidism is equivalent to non-malignant thyroid nodular disease or parathyroid adenoma, section 3.311-specified development is necessary for this issue.  Specifically, radiogenic diseases for veterans with confirmed in-service ionizing radiation exposure require specific evidentiary and adjudicative development outlined in 38 C.F.R. § 3.311.  Dose estimates have been obtained, but the matter must be reviewed by the Under Secretary for Benefits.  With respect to the Veteran's hypothyroid issue, no such development has been undertaken.  This action is required on remand.

With respect to the Veteran's bilateral cataracts issue, the Board concludes the evidence is ambiguous and incomplete and, therefore, requires further development.  

The RO afforded the Veteran a VA examination where the VA examiner opined in a January 2012 opinion that the Veteran's cataracts were more likely due to his diabetes, diabetic retinopathy, and age (versus radiation exposure).  The Veteran's service treatment records indicate, however, that the Veteran was assaulted in July 1953, specifically struck below his right eye and knocked out for several minutes.  His November 1954 separation examination indicates reduced visual acuity in the right eye to 20/30 at that time.  Direct service connection related to this confirmed in-service injury was not considered by the January 2012 VA examiner.

In contrast, a May 2012 administrative decision by the RO rendered both a positive and negative nexus opinion based on radiation dose estimates of exposure, the pathology report confirming diagnosis of posterior subcapsular cataracts, and the Veteran's service treatment records.  The administrative decision found it is "unlikely" and "at least as likely as not" that the Veteran's cataracts resulted from radiation exposure in service.  This decision, however, did not cite or consider the January 2012 VA examination.  The RO did not reconcile the administrative decisions and the medical opinion.  

The RO also did not follow the required procedures outlined in 38 C.F.R. § 3.311 with respect to the Veteran's bilateral cataracts issue.  That is, the matter was never referred to the Under Secretary for Benefits.  Rather, the decision was made without the Under Secretary for Benefit's advisory medical opinion as required under 38 C.F.R. § 3.311.  This action is required on remand.

Since it is necessary to remand these issues for other reasons, any outstanding medical evidence should also be obtained.  The Veteran testified at his February 2014 hearing that he was to undergo medical treatment in March 2014 for his bilateral cataracts at a VA facility in El Paso.

Accordingly, these issues are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claims, to include any records documenting the presence of thyroid disease or cataracts prior to 1998 and any pertinent VA outpatient records for the period since January 2010.

2.  Thereafter, refer the claims to the Under Secretary for Benefits for medical advisory opinions consistent with 38 C.F.R. § 3.311(c)(2).   A copy of the claim's file and any pertinent Virtual VA records should be forwarded to the medical body providing the addendum.  After a review of the record on appeal, the medical body is specifically asked to answer the following:

      a.  Hypothyroid:

i.  Does the Veteran have a non-malignant thyroid nodular disease or a parathyroid adenoma, which became manifest five years or more after exposure?

ii.  If the answer to i. above is YES, is it "at least as likely as not" that the Veteran's thyroid disease resulted from exposure to ionizing radiation in service?

In answering this question, the examiner must consider the following six factors:
(1) The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;
(2) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; 
(3) The Veteran's gender and pertinent family history;
(4) The Veteran's age at the time of exposure; 
(5) The time-lapse between exposure and onset of the disease; and 
(6) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.

iii.  If the answer to i. is NO, is it "at least as likely as not" that the Veteran's thyroid disease is due to any incident of his military service?

      b.  Bilateral Posterior Subcapsular Cataracts:

i.  Is it "at least as likely as not" that the Veteran's bilateral posterior subcapsular cataracts resulted from exposure to ionizing radiation in service?

In answering this question, the examiner must consider the following six factors:  (1) The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;
(2) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; 
(3) The Veteran's gender and pertinent family history;
(4) The Veteran's age at the time of exposure; 
(5) The time-lapse between exposure and onset of the disease; and 
(6) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.

ii.  If the answer to i. is NO, is it "at least as likely as not" that the Veteran's posterior subcapsular cataracts are directly due to any incident of his military service, to include the July 1953 injury to the right eye?

A complete rationale must be provided for each opinion rendered.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


